Exhibit 10.6

AMENDMENT NO. 1

TO THE AIRBUS A350-900XWB PURCHASE AGREEMENT

dated as of March 5, 2010

between

AIRBUS S.A.S.

and

UNITED AIR LINES, INC.

This Amendment No. 1 (hereinafter referred to as the “Amendment”) is entered
into as of June 25th, 2010 by and between AIRBUS S.A.S., a société par actions
simplifiée, organized and existing under the laws of the Republic of France,
having its registered office located at 2, Rond Point Maurice Bellonte, 31700
Blagnac (France) (hereinafter referred to as the “Seller”), and UNITED AIR
LINES, INC., a corporation organized and existing under the laws of the State of
Delaware, United States of America, having its principal corporate offices
located at 77 West Wacker Drive, Chicago, Illinois 60601 (hereinafter referred
to as the “Buyer”).

WITNESSETH:

WHEREAS, the Buyer and the Seller have entered into the AIRBUS A350-900XWB
Purchase Agreement, dated as of March 5, 2010 (which agreement as previously
amended and supplemented with all Exhibits, Appendices and Letter Agreements
attached thereto is hereinafter called the “Agreement”), which Agreement relates
to the sale by the Seller and the purchase by the Buyer of certain Airbus
A350-900XWB model aircraft (the “Aircraft”), and

WHEREAS, the Buyer and the Seller have agreed to amend certain terms of the
Agreement.

 

CT0900252 – United Air Lines, Inc. – A350-900XWB Purchase Agreement – Amendment
No.1

   AM1-1 AIRBUS S.A.S. & UNITED AIR LINES, INC. – PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

1. WARRANTIES AND SERVICE LIFE POLICY

Letter Agreement No. 13 of the Agreement is amended as follows.

 

1.1 Warranty Periods

Paragraph 12.1.3 of Letter Agreement No. 13 of the Agreement is deleted in its
entirety and replaced with the following quoted text:

QUOTE

12.1.3     Warranty Periods

The warranties described in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

UNQUOTE

 

1.2 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC

     PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

Paragraph 12.2.3 of Letter Agreement No. 13 of the Agreement is deleted in its
entirety and replaced with the following quoted text:

QUOTE

 

  12.2.3     [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Any part or Item or part that the Seller is required to furnish to the Buyer
under this Service Life Policy will be furnished to the Buyer at [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT], which will be determined in accordance with the
following formula:

 

CT0900252 – United Air Lines, Inc. – A350-900XWB Purchase Agreement – Amendment
No.1

   AM1-2 AIRBUS S.A.S. & UNITED AIR LINES, INC. – PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

   [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT].

UNQUOTE

 

1.3 Formatting Clarification

 

   For clarification purposes, Paragraphs 12.1.4, 12.1.6, 12.1.7 (i), 12.1.7
(iii), 12.1.7 (vi), 12.1.7 (viii), 12.1.8 (ii), 12.1.8 (iv), 12.1.8 (vi),
12.1.9, 12.2.2, 12.2.4.1, 12.2.4.2, 12.2.4.3, 12.2.4.4, 12.3.1, 12.4.3, 12.4.5
and 12.8 of Letter Agreement No. 13 of the Agreement which appear in all upper
case are hereby deemed, and are henceforth treated and understood by the
parties, to appear in lower case (except where the context would indicate
otherwise, such as the first letters of sentences or defined terms, and so on).

 

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

   Paragraph 5 of Letter Agreement No. 3 of the Agreement is deleted in its
entirety and replaced with the following quoted text:

QUOTE

 

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT].

UNQUOTE

 

3. EFFECT OF THE AMENDMENT

 

   The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

 

   Both parties agree that this Amendment will constitute an integral,
nonseverable part of the Agreement and be governed by its provisions, except
that if the Agreement and this Amendment have specific provisions that are
inconsistent, the specific provisions contained in this Amendment will govern.

 

CT0900252 – United Air Lines, Inc. – A350-900XWB Purchase Agreement – Amendment
No.1

   AM1-3 AIRBUS S.A.S. & UNITED AIR LINES, INC. – PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

4. ASSIGNMENT

 

   This Amendment and the rights and obligations of the parties will be subject
to the provisions of Clause 21 of the Agreement.

 

5. CONFIDENTIALITY

 

   This Amendment is subject to the terms and conditions of Clause 22.10 of the
Agreement.

 

6. COUNTERPARTS

 

   This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

CT0900252 – United Air Lines, Inc. – A350-900XWB Purchase Agreement – Amendment
No.1

   AM1-4 AIRBUS S.A.S. & UNITED AIR LINES, INC. – PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Agreed and Accepted,    Agreed and Accepted, UNITED AIR LINES, INC.    AIRBUS
S.A.S. By:    /s/ Kathryn A. Mikells    By:    /s/ Christophe Mourey Its:   
Kathryn A. Mikells    Its:    Christophe Mourey   

Executive Vice President &

Chief Financial Officer

     

Senior Vice President

Contracts

   Date: 6/25/2010       Date: 6/25/2010

 

CT0900252 – United Air Lines, Inc. – A350-900XWB Purchase Agreement – Amendment
No.1

   AM1-5 AIRBUS S.A.S. & UNITED AIR LINES, INC. – PROPRIETARY AND CONFIDENTIAL